FORUM FUNDS THE MARKET NEUTRAL FUND (Formerly known as the Dover Long/Short Sector Fund) Supplement dated October26, 2009 to the Statement of Additional Information (“SAI”) dated September1, 2009 Tocqueville Asset Management L.P. Appointed as Adviser Effective on October 9, 2009, Tocqueville Asset Management L.P. (“TAM”) was appointed to serve as the investment adviser to the Dover Long/Short Fund and commenced management of the Fund.TAM replaced Dover Investment Management LLC pursuant to an Interim Investment Advisor Agreement (“Interim Agreement”) with the Forum Funds on behalf of the Fund.The Interim Agreement will remain in effect until March 8, 2010 or until Fund shareholders approve a new investment advisory agreement, whichever is earlier. In addition to the Interim Agreement, the Board of Trustees of the Forum Funds approved a new investment advisory agreement between TAM and the Forum Funds on behalf of the Fund (the “New Agreement”), subject to the approval of Fund shareholders.A meeting of the Fund’s shareholders will be held in January 2010 to vote on the approval of the New Agreement.Prior to the meeting, shareholders will receive proxy materials containing more detailed information regarding TAM and the New Agreement. In connection with the appointment of TAM, the Fund changed its name to The Market Neutral Fund, amended its investment objective and revised its strategy to reflect how the Fund currently is managed.Also, TAM has contractually agreed through August 31, 2010 to waive up to its entire investment advisory fee as necessary if each class’total annual operatingexpenses (excluding brokerage, interest, taxes, acquired fund fees and expenses, and extraordinary expenses) for the Fund exceed 1.25% and 1.75% for Institutional and Investor Shares, respectively. As a result of the appointment of TAM, the SAI is revised as follows. Name Change to The Market Neutral Fund The Fund has been re-named The Market Neutral Fund to better reflect its investment objective and strategies. Accordingly, all references to the Dover Long/Short Sector Fund are replaced with The Market Neutral Fund (the “Fund”). Change in Investment Adviser: Pursuant to the Interim Agreement,Tocqueville Asset Management L.P, 40 West 57th Street, 19th Floor, New York, NY 10019 is the investment adviser to the Fund.Accordingly, all references to Dover Investment Management LLC are replaced by Tocqueville Asset Management L.P. (the “Adviser”). Website All references to www.doverfunds.com are deleted. 6.Investment Adviser (pages 18-20) A.Services of Adviser The Adviser serves as investment adviser to the Fund pursuant to an interim investment advisory agreement with the Trust (the “Interim Advisory Agreement”).
